Calhoon, J.,
delivered the opinion of the court.
The policy of fire insurance here is payable, in case of loss, *162“to Southern Home Building and Loan Association of Atlanta, Ga., as its interest may appear; balance to assured. ’ ’ The interest of the association, the mortgagee of Enslie, having been paid, she had a right of action in her own name at law for any balance. It has been repeatedly and recently held that the-clause in policies limiting the time for suit may be waived by representing that the company will pay without suit and requests not to sue. Galloway v. Insurance Co., 45 W. Va., 237, s.c. 31 S. E., 969, and cases cited; Metcalf v. Insurance Co., 21 R. I., 307, s.c. 43 Atl., 541. Such clauses are for-the insurer’s benefit, and are strictly construed to prevent forfeiture. We approve the doctrine of these cases, and, as this record shows evidence of such waiver, we will not disturb the-finding of the jury.
The policy was issued after the act of 1894 (laws 1894, p. 51), and insurers cannot deny that the value of the property was that upon which the insurance is calculated, nor can they deny that the amount of the policy was but three-fourths of' the valuation; and all companies, foreign and domestic, are-bound by it. If they take a risk in Mississippi, her laws and public policy for the protection of her people must govern, and, it is not to be tolerated that they may escape, by any law of the-place of the issuance of the policy, the law, of this state as to-the three-quarter clause. This law is to protect our citizens.

Affirmed..